DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 4, 2020 has been entered.
Response to Arguments
Applicant's arguments filed December 4, 2020 have been fully considered and they are persuasive. First, the Examiner has withdrawn the previous claim objection and 112 rejection in response to Applicant’s amendments.  In the Remarks section, Applicant argues against the previous prior art rejection.  On pages 7-9 of the Remarks section as indicated by the page number at the bottom of each page, Applicant argues that primary reference Seal 1, (US 4,469,602), discloses a resin bed sensor 49 approximately halfway down into the ion exchange bed 14 for providing an electrical indication when the resin bed 14 is getting depleted.  Applicant also notes that sensor 49 is connected to controller 50 which operates to effect regeneration of the resin bed 14.  Applicant then goes on to argue that Seal 2, (US 4,668,386), discloses an actuating means but that this actuating means could not replace or modify the sensor 49 in Seal 1 because sensor 49 has only 
The Examiner attempted to contact Applicant telephonically to discuss minor amendments to the claims to further get them into condition for allowance on January 25th and January 27th, 2021, but these attempts were not successful.  As a result, the Examiner has sent out a Non-Final rejection highlighting the outstanding issues.
Specification
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the element 76 in Figure 2 of the Drawings does not appear to be described in the Specification.
The element 139 in Figure 5 of the Drawings does not appear to be described in the Specification.
The element “interlock valve 134” on page 12 of the Specification should be rewritten as interlock valve 132 to reflect the other recitations of this element.
Appropriate correction is required.


Claim Objections
Claim 5 is objected to because of the following informalities:  the word “contacted” should read “contracted”.  Appropriate correction is required.
Claims 15-20 should be cancelled to get the current set of claims into condition for allowance since they are not available for rejoinder.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites the limitation “ion depletion” on the last line of the claim.  It is not clear if this limitation is the same limitation as “ion depletion” on line 9 of the claim, or not.  Examiner interprets it to be the same.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:   After withdrawing the previous prior art rejection for the reasons stated above, the Examiner has conducted further searching and consideration in the relevant fields of endeavor, determining that independent Claim 1 is allowable.  Specifically, the limitations “a sensing device held at a top of the water treatment tank with a body thereof partially embedded in the resin bed” and “an actuating means disposed within the body” such that “the switch member allows the portion of the water flowing upwardly through the sensing device to flow through an outlet of the sensing device to thereby hydraulically actuate an ion regeneration process of the resin bed without requiring electrical or electronic actuation of the water softening system” in independent Claim 1 would be allowable over the closest prior art including Seal, (US 4,469,602), Seal et al., (US 4,668,386), Heskett, (US 4,298,468), and Morton Norwich Products Inc., (“Morton”, GB1454654).  The sensing device being partially embedded in a resin bed at the top of the tank while being wholly hydraulically actuated as claimed is allowable over the art, particularly these references.  As a result, Claims 1-3, 5, 8 & 21 are considered allowable once the claim objection and 112 rejection above and the cancellation of Claims 15-20 are addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)-272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.